Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 12, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano,
  148981(86)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
                                                                                                                       Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 148981
  v                                                                 COA: 319642
                                                                    Muskegon CC: 12-062665-FH
  PAUL J. BETTS, JR.,
             Defendant-Appellant.
  __________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a response
  to the supplemental authority submitted by amicus curiae Gratiot County Prosecutor is
  GRANTED. The response submitted on January 11, 2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 12, 2021

                                                                               Clerk